TAYLOR, Presiding Judge.
The appellant, James Lee Ayers, Sr., appeals the denial of his Rule 20, A.R.Crim.P. Temp., petition. The appellant alleged in his petition that no attorney was provided for his direct appeal because his trial attorney told him that his work did not include a direct appeal. Notice of appeal was made in this case; however, it was dismissed as not timely filed. Accordingly, we remand this case to the Circuit Court for Morgan County so that an evidentiary hearing can be held and written findings of fact made concerning the appellant’s right to obtain counsel and proceed with an out-of-time direct appeal.
REMANDED WITH DIRECTIONS.
All the Judges concur.